DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103) in view of Liu et al. (US 2017/0145267).
Regarding claims 1 and 26, Wang teaches a chemically toughened ultrathin glass which has high flexibility, thermal shock resistance, scratch resistance and transparency (“at least one 
Wang is silent with respect to the thickness of the adhesive layer being less than 100 microns.
Liu teaches UV curable optically clear adhesives (UV OCA) film (Pg. 1, Paragraph [0001]). The films are suitable for sealing and adhering substrates protecting active layers and components from moisture and oxygen, and enhancing light transmission and optical effects (Pg. 1, Paragraph [0009]). The thicknesses of the adhesives are preferably in the range of 50 to 150 microns (Pg. 7, Paragraph [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive layer of Wang with the OCA films of Liu which are taught to be suitable for sealing and adhering substrates protecting active layers and components from moisture and oxygen, and enhancing light transmission and optical effects and have thicknesses of 50 to 150 microns.
Wang is additionally silent with respect to the glass having a weight loss after breakage of less than 10%, as required by claim 1. Wang is additionally silent with respect to the glass 
However, these property appears to be dependent on the materials and methods of forming the protective cover. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Wang teaches the ultrathin glass which may be formed from the composition as described in Paragraph [0041] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above, and a polymer layer may be directly laminated to the glass wherein the polymer layer may be selected from a list of polymers, including polyethylene. As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of Wang would result in an overlap in properties as well, including having a weight loss after breakage of less than 10%, as required by claim 1, and having a pen drop height which is at least 20 mm when the bending radius of the glass is larger than 6mm and up to 10 mm, as required by claim 26.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 2 and 4, Wang teaches the glasses as discussed above with respect to claim 1. Wang further teaches the inclusion of a polymer layer laminated on the ultrathin glasses (Pg. 11, Paragraphs [0118] and [0122]). Furthermore, Wang teaches during practical use, the CTE difference between the glass and the polymer layer would cause warp or deformation of the laminate (Pg. 11, Paragraph [0121]). Therefore, one of ordinary skill in the art would appreciate that the CTE difference between the glass and the polymer layer would be minimal resulting in the polymer layer having a CTE of less than 9.5 ppm/K.
Regarding claim 5, Wang teaches the glasses as discussed above with respect to claim 2. Wang further teaches the polymer layer has a thickness of less than 50% of the glass layer, resulting in a thickness of the polymer layer being less than 250 microns. 
Regarding claim 6, Wang teaches the glasses as discussed above with respect to claim 1. Wang further teaches the adhesive may be an OCA (Pg. 11, Paragraph [0126]). 
Regarding claim 7, Wang teaches the glasses as discussed above with respect to claim 2. Wang further teaches the polymer layer may be polyethylene (Pg. 11, Paragraph [0118]). 
Regarding claim 8, Wang teaches the glasses as discussed above with respect to claim 2.
Wang is silent with respect to the polymer of the polymer layer having a water drop contact angle that differs from the water drop contact angle of the inorganic material layer by less than 30°.
However, this property appears to be dependent on the materials and methods of forming the inorganic material layer and the polymer layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Wang teaches the ultrathin glass which may be formed from the composition as described in Paragraph [0041] which overlaps with applicant’s described glass composition. The polymer layer may be directly laminated to the glass wherein the polymer layer may be selected from a list of polymers, including polyethylene. As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the inorganic material layer and the polymer layer would result in overlapping properties, including having a water drop contact angle that differs from the water drop contact angle of the inorganic material layer by less than 30°.
Regarding claims 9-11, Wang teaches the glasses as discussed above with respect to claim 1.
Wang is silent with respect to the glasses having an internal transmittance for electromagnetic radiation of more than 25% in a wavelength range of 50 nm within a spectrum of from 380 to 800 nm, when measured at a thickness of 2 mm, as required by claim 9, exhibiting particle sizes after breakage in the size range of from 0.1 to 10 mm, as required by claim 10, and withstanding at least 100,000 bending or folding events without breakage, as required by claim 11. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Wang teaches the ultrathin glass which may be formed from the composition as described in Paragraph [0041] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above, and a polymer layer may be directly laminated to the glass wherein the polymer layer may be selected from a list of polymers, including polyethylene. As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of Wang would result in an overlap in properties as well, including having an internal transmittance for electromagnetic radiation of more than 25% in a wavelength range of 50 nm within a spectrum of from 380 to 800 nm, when measured at a thickness of 2 mm, as required by claim 9, exhibiting particle sizes after breakage in the size range of from 0.1 to 10 mm, as required by claim 10, and withstanding at least 100,000 bending or folding events without breakage, as required by claim 11. 
claims 12-19, Wang teaches the glasses as discussed above with respect to claim 1. 
Wang is silent with respect to each of the properties listed in claims 12-19 regarding the inorganic material layer.
However, these properties appear to be dependent on the materials and methods of forming the inorganic material layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Similarly, Wang teaches the ultrathin glass which may be formed from the composition as described in Paragraph [0041] which overlaps with applicant’s described glass composition. As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming the inorganic material layer of the described invention and that of Wang would result in an overlap in properties as well, including having each of the properties as listed in claims 12-19. 
Regarding claims 20-21, Wang teaches the glasses as discussed above with respect to claim 1. Wang further teaches that the glasses may be formed from alkali silicate glass (Pg. 2, Paragraph [0019]). 
Regarding claim 22, Wang teaches the glasses as disused above with respect to claim 1. Wang further teaches the glasses may have the composition as described in paragraph [0041] which overlap with each of the components listed in the claim.
claim 23, Wang teaches the glasses as discussed above with respect to claim 1. Wang teaches the laminate as discussed above as being as a protective film for display devices (Pg. 11, Paragraph [0124]).
Regarding claim 24, Wang teaches the glasses as discussed above with respect to claim 1. Wang further teaches the variation tolerance in thickness is less than 10%, which overlaps with the claimed range. 
Regarding claim 25, Wang teaches the glasses as discussed above with respect to claim 1 in which the glasses have a thickness of less than 500 microns which overlaps with the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103) in view of Liu et al. (US 2017/0145267) as applied to claim 1 above, and further in view of Kim et al. (US 2018/0136371).
Regarding claim 3, Wang teaches the glasses with the adhesives as discussed above with respect to claim 1. 
Wang is silent with respect to the difference in refractive indices between the inorganic material layers and the adhesive layer being less than 0.3.
Kim teaches a protective cover and a display device incorporating the same (Pg. 1, Paragraph [0002]). The covers includes a substrate, an anti-scattering layer and an adhesive layer (Pg. 1, Paragraph [0006]). Each of the layers has a refractive index difference between the other layers of less than 0.3 in order for light to be more easily transmitted (Pg. 4, Paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glasses and the adhesives of Wang such that they have a difference . 

Response to Arguments
Applicant’s arguments and amendments to the claims, see page 7, filed 11/9/2021, with respect to the 35 U.S.C. 112 rejection of claim 1 have been fully considered and are persuasive. The rejection of 6/9/2021 has been withdrawn. 

Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 1 regarding the thickness and the surface compressive stress of the inorganic material layer is not taught by Wang. In particular, applicant argues that table 2 of Wang illustrates that the thickness of the glass cannot be less than 100 microns and have a compressive stress greater than 600 MPa as required by the claim. Applicant further argues that the lowest bending radius disclosed in the examples of Wang is 45 mm, whereas the bending radius in applicant’s example section in the instant application is 4 and 5 mm. 
The examiner first notes that Wang discloses ranges for the thickness, surface compressive strength and bending radius for the glasses which all overlap with the instantly claimed ranges. In particular, the compressive strength of the glasses range from 700 MPa or less which overlaps with the claimed range of 600 MPa or greater (Pg. 2, Paragraph [0020]). The thickness of the glasses may be 500 microns or less which overlaps with the claimed range of 100 microns or less (Pg. 7, Paragraph [0079]). The bending radius of the glasses may be less than 50 mm and instant claim 1 does not require a particular range for the bending radius of the inorganic material layer, however, the range taught by Wang still overlaps with the bending radii prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). With respect to applicant’s arguments regarding table 2 of Wang, the examiner notes that the table does not only take into account the thickness of the glasses and the compressive stress, but also the DoL of the glasses after being chemically toughened in a pure KNO3 salt bath at a temperature between 350°C to 480°C for 15 minutes to 48 hours to obtain the values (Pg. 7, Paragraph [0087]). As such, the examiner contends that the values in the table are for a preferable test of the glasses and Wang still teaches general ranges for the thickness and the compressive stress which overlaps with the instantly claimed ranges. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). Ultimately, the examiner contends that the combination of Wang in view of Liu teaches each of the limitations of claim 1 as currently amended. The current rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783